 1
     Tom McAvity, 034403
 2   Phoenix Fresh Start Bankruptcy
     4602 E Thomas Rd, Ste S-9
 3   Phoenix, AZ 85018
     Phone: 602-598-5075
 4   Email: documents@phxfreshstart.com
 5                             UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF ARIZONA
 6
                                                      )    Chapter: 13
 7   In re:                                           )
                                                      )
 8
     LYNNETTA D BROWN,                                )    Case No. 2:20-bk-13418-DPC
                                                      )
 9                                                    )
                                                      )    NOTICE OF HEARING ON MOTION
10                                                    )    TO CONTINUE SECTION 362(a) STAY
                                   Debtor.            )
11                                                    )
12
              PLEASE TAKE NOTICE that on January 5, 2021 at 10:00 AM, a hearing will be had
13
     on the Debtor’s Motion to Continue the Section 362(a) Stay.
14
              All appearances will be by via videoconference using Zoom for Government. Interested
15
     parties may appear at this videoconference hearing using one of the following options:
16
                     1. Open an internet browser window (Chrome is recommended) and navigate to
17                   https://www.zoomgov.com.
18                           a. Click on "Join a Meeting" and enter the Hearing ID: 161 149 1702.
19                   Follow on−screen instructions, including entering your full name (First, Last), and

20                   entering the Passcode: 867304.

21
                             b. Click on the Videoconference Hearing link:
                     https://www.zoomgov.com/j/1611491702?pwd=SkNOdnpLYit5UXdFYVN1d2V
22
                     sa2loUT09.
23
                     2. Follow the on−screen instructions, and ensure that your full name (First, Last)
24
                     is displayed for the record.
25
              The Court expects all parties to appear by video. If a video connection is not possible,
26
     parties may appear via audio only by calling 877−873−8018, access code 7217155.
27

28




     Case 2:20-bk-13418-DPC          Doc 16 Filed 12/28/20 Entered 12/28/20 10:56:25                 Desc
                                     Main Document    Page 1 of 4
            Dated: December 28, 2020
 1
                                                         Respectfully submitted:
 2
                                                         /s/ Tom McAvity     ______
 3
                                                         Tom McAvity, 034403
 4                                                       Phoenix Fresh Start Bankruptcy
                                                         4602 E Thomas Rd, Ste S-9
 5
                                                         Phoenix, AZ 85018
 6

 7

 8
                                    CERTIFICATE OF SERVICE
 9
          Original of the foregoing filed ECF and Copies mailed/emailed on this the 28 th day of
10
     December 2020 to:
11

12   U.S. Trustee
     230 North First Avenue
13
     Suite 204
14   Phoenix, Arizona 85003
     USTPRegion14.PX.ECF@USDOJ.GOV
15
     Edward J Maney, Trustee
16
     101 N. First Ave
17   Suite 1775
     Phoenix, Arizona 85003
18
     Creditors appearing on
19
     the attached Master Mailing List
20

21   /s/ Tom McAvity

22

23

24

25

26

27

28




     Case 2:20-bk-13418-DPC        Doc 16 Filed 12/28/20 Entered 12/28/20 10:56:25                 Desc
                                   Main Document    Page 2 of 4
Label Matrix for local noticing         PRA Receivables Management, LLC   U.S. Bankruptcy Court, Arizona
0970-2                                  PO Box 41021                      230 North First Avenue, Suite 101
Case 2:20-bk-13418-DPC                  Norfolk, VA 23541-1021            Phoenix, AZ 85003-0608
District of Arizona
Phoenix
Mon Dec 28 10:50:08 MST 2020
ARIZONA DEPARTMENT OF REVENUE           Affiliated Hospitals              Affirm Inc
c/o Tax, Bankruptcy and Coll            9225 N. 3rd St                    Affirm Incorporated
2005 N Central Ave, Suite 100           # 300                             Po Box 720
Phoenix, AZ 85004-1546                  Phoenix AZ 85020-2447             San Francisco CA 94104-0720


America First Credit                    Amita Health Medical Group        Arizona Department of Revenue
Attn: Bankruptcy                        POB 190000                        Attention BK Payment Unit
Po Box 9199                             Belfast ME 04915                  2005 N Central Ave, Ste 100
Ogden UT 84409-0199                                                       Phoenix AZ 85004-1546


Arizona Gastroenterology                Arstrat                           Capital One
1455 83rd Ave Bld 4 STE 122             231 West Main St 2 floor          Attn: Bankruptcy
Peoria AZ 85381                         Denison TX 75020-3024             Po Box 30285
                                                                          Salt Lake City UT 84130-0285


Citibank/Best Buy                       Comenity Bank/Lane Bryant         Credit One Bank
Attn: Bankruptcy                        Attn: Bankruptcy                  6801 S Cinarron Rd
Po Box 790441                           Po Box 182125                     Las Vegas NV 89113-2273
St. Louis MO 63179-0441                 Columbus OH 43218-2125


Credit Union 1                          DMG 292                           Enticare
Attn: Bankruptcy                        2929 E Thomas                     2051 W Chandler Blvd ste 5
200 East Champaign Avenue               Phoenix AZ 85016-8034             Chandler AZ 85224-6239
Rantoul IL 61866-2940


First Care Medical                      First PREMIER Bank                Genesis Financial/Jared
1635 West Glendale                      Attn: Bankruptcy                  Genesis FS Card Services
Phoenix AZ 85021-8813                   Po Box 5524                       Po Box 4477
                                        Sioux Falls SD 57117-5524         Beaverton OR 97076-4401


Hono Health                             Honor Health                      Honor Health Physician
2500 W Utopia Rd #100                   8125 N Hayden Rd,                 2500 W. Utopia Road
Phoenix AZ 85027-4172                   Scottsdale AZ 85258-2463          Phoenix AZ 85027-4172



Kohls/Capital One                       M3 Financial Services Inc         Phoenix Neorology & Sleep
Kohls Card Support/Bankruptcy           10330 Roosevelt Road              2040 N Litchfield RD
Po Box 3120                             Ste 200                           Goodyear AZ 85395
Milwaukee WI 53201-3120                 Westchester IL 60154-2564


Phoenix Neurology & Sleep               Quantum3 Group LLC as agent for   SherloQ
2940 N Litchfield Rd                    MOMA Trust LLC                    C/O Maricopa Intergrated Health System
Goodyear AZ 85395-7830                  PO Box 788                        134 S Tampa Street
                                        Kirkland, WA 98083-0788           Tampa FL 33602-5354
               Case 2:20-bk-13418-DPC   Doc 16 Filed 12/28/20 Entered 12/28/20 10:56:25            Desc
                                        Main Document    Page 3 of 4
Sonora Quest Lab                                     Sonora Quest Laboratories                            Syncb/ebay
1255 West Washington                                 PO Box 52880                                         Attn: Bankruptcy
Tempe AZ 85281-1210                                  Phoenix AZ 85072-2880                                Po Box 965060
                                                                                                          Orlando FL 32896-5060


Synchrony Bank/ JC Penneys                           Thinh LE PLLC                                        (p)TIDEWATER FINANCE COMPANY
Attn: Bankruptcy                                     PO Box 7118                                          P O BOX 13306
Po Box 956060                                        Chandler AZ 85246-7118                               CHESAPEAKE VA 23325-0306
Orlando FL 32896-0001


Torres Crdit                                         U.S. TRUSTEE                                         EDWARD J. MANEY
Attn: Bankruptcy                                     OFFICE OF THE U.S. TRUSTEE                           101 N. FIRST AVE., SUITE 1775
Po Box 189                                           230 NORTH FIRST AVENUE                               PHOENIX, AZ 85003-1927
Carlisle PA 17013-0189                               SUITE 204
                                                     PHOENIX, AZ 85003-1725

LYNNETTA D BROWN                                     THOMAS ADAMS MCAVITY
3222 W CHERYL AVE, APT 126                           Phoenix Fresh Start Bankruptcy Attorneys
PHOENIX, AZ 85051-1313                               4131 Main Street
                                                     Skokie, IL 60076-2780




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Tidewater Finance Co
Attn: Bankruptcy
6520 Indian River Rd
Virginia Beach VA 23464




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)PRA Receivables Management, LLC                   End of Label Matrix
PO Box 41021                                         Mailable recipients      40
Norfolk, VA 23541-1021                               Bypassed recipients       1
                                                     Total                    41




               Case 2:20-bk-13418-DPC                Doc 16 Filed 12/28/20 Entered 12/28/20 10:56:25                              Desc
                                                     Main Document    Page 4 of 4
